Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Status of the Claims
Claims 1-6, 10 and 16-19 are pending in a Response dated 05/31/2022. And claims 1-5 have been withdrawn and accordingly, claims 6, 10 and 16-19 are being examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 was filed before the mailing date of the instant action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments 05/31/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 6, 10, and 16-19 are rejected under 35 U.S.C. 103 as being obvious over Ziegler et al. (US2013/0157974A1, IDS of 04/08/2020) as evidenced by Hausman (US2014/0121156A1) and Lacorte et al. (US2015/0250885A1, IDS of 04/08/2020).

Applicant claims the below claim 6 filed on 05/31/2022: 
    PNG
    media_image1.png
    396
    842
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Ziegler teaches an oral preparation comprising Iron (III) complex compound and redox-active substance (title) and a method for treating iron deficiency states comprising administering the oral preparation of at least one iron (III) complex compound such as iron (III)–sucrose complex,  iron (III)-polymaltose complex which reads on the claimed iron (III) salt, ascorbic acid, vitamins such as vitamin D3 (=cholecalciferol) and carrier and additives (e.g., [0012], [0052], [0078]: Example 1 and claim 1 of prior art); the iron deficiency includes anemia, chronic inflammatory bowel disease, in particular Crohn’s disease and Colitis ulcerosa ([002], [0009], [0011], [0013], [0016] and [0050]) which reads on the instant anemia of inflammation; and the preparation further comprises pharmaceutical carriers or auxiliary substances ([0071]) (instant claim 6 (in part) and instant claims 10 & 17).
Although Example 1 of Ziegler teaches a combination of iron (III) polymaltose (=iron (iii) salt) and vitamin D3, it is also well-known that as evidenced by Hausman, vitamin D, e.g., Vitamin D2 or D3 (cholecalciferol) is used to treat anemia because vitamin D neutralize free radicals and/or cytokines, prevent inflammation, stimulate red blood cell production with increased levels of hemoglobin, and/or stabilize iron in its normal +2 charge for proper oxygen binding and carrying ([0001]) and thus selection of vitamin D among various vitamins to treat anemia would be obvious. 
Although Ziegler as evidenced by Hausman teaches iron (III) sucrose complex, Ziegler as evidenced by Hausman does not expressly teach iron oxide sucrose complex being formulated in associated with a sucrester (=sucrose fatty acid ester) and a lecithin of instant claims 6 and 19; iron pyrophosphate of instant claim 18; and pregelatinized gelatin of instant claims 16 and 19. The deficiencies are cured by Lacorte. 
Lacorte teaches a method for treating a subject comprising administering to the subject a solid composition comprising an iron (III) salt such as iron pyrophosphate, sucrose esters or sucresters E473, a lecithin E322, and pregelatinized starch in an effective amount to treat disorders or diseases related to an iron deficiency in the subject where the disease related to an iron deficiency includes anemia (e.g., [0034], [0055], [0065], [0076], claims 1, 2, 5, 7 and 10-11 of prior art) and the iron (III) salt is firstly contacted with lecithin and then secondly with said sucrose ester or sucrester ([0067]) which reads on the instantly feature of “an iron (III) salt formulated in associated with a sucrose fatty acid ester or sucrester; the E473 having HLB 14-18 is food additives and essentially emulsifiers and is added in order to obtain a better stabilization between an aqueous phase and a fatty phase ([0049]-[0050]) and the composition is administered by e.g., oral route ([0032] of prior art) and further comprises pharmaceutical excipients ([0142]) (instant claims 6, 16, 18 and 19 – iron pyrophosphate in association with sucrester, lecithin with pregelatinized starch).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Ziegler as evidenced by Hausman is that Ziegler as evidenced by Hausman does not expressly teach iron (III) oxide, complex or salt being formulated with sucrester and lecithin of instant claims 6 and 19; iron pyrophosphate of instant claim 18; and pregelatinized gelatin of instant claims 16 and 19. The deficiencies are cured by Lacorte. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant field research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from food, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the iron (III) oxide, complex or salt of Ziegler as evidenced by Hausman or to further define the iron (III) sucrose complex with being formulated in association with sucrester and lecithin of instant claims 6 and 19 in order to achieve the claimed invention.  
One of the skilled in the art would have been motivated to do so because iron (III) sucrose complex or salt formulated with emulsifier sucrester/lecithin stabilizes the composition and adds to the composition antioxidant function and emulsifying function as taught by Lacorte (e.g., [0038] and [0049]). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the iron (III) oxide, complex or salt of Ziegler as evidenced by Hausman with iron pyrophosphate of Lacorte and such definition would be an obvious variation which would have yielded no more than the predictable results, devoid of evidence to the contrary. 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add pregelatinized gelatin of Lacorte to the composition of Ziegler as evidenced by Hausman in order to enhance the bioavailability of the salt because the pregelatinized starch is advantageously more fluid and flowable and homogenous as taught by Lacorte (e.g., [0079]). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Ziegler fails to teach the iron (III) oxide in association with a sucrose fatty acid ester or sucrester and a lecithin, combining an iron complex with vitamin D, and Example 2 of Ziegler does not mention “iron (III)-oxide polymaltose”, rather but mention “iron-hydroxide polymaltose complex” and Ziegler does not teach a combination of iron (III) oxide and vitamin D3; Ziegler notes that Ziegler’s object is to provide a combination of iron (III) and one or more redox-active substance and iron (III) oxide and Libert shows iron (III) oxide having a redox potential of -0.287 volts (-287 mV) at pH 7 which is outside the scope of Ziegler’s redox potential, and Ziegler’s iron (III) -polymaltose complex does not include iron oxide; Lcorte’s iron pyrophosphate would have a redox potential of 0.014 Volts (14mV) for a corresponding Fe(OH)3/Fe (II) at pH 7 falls outside of Ziegler -324mV to -750mV and thus, replacement of the iron (III) oxide, complex or salt of Ziegler with iron pyrophosphate of Lacorte would be expected to defeat Ziegler’s intended purpose and teaches away from Ziegler. 
The Examiner responds that even if Examples 1-2 of Ziegler does not expressly teach iron (III) oxide, Ziegler also teaches iron (III) salt which is iron (III) polymaltose (see entire document of Ziegler including Examples 1-2), and instant claim 6 also requires alternatively “iron (III) salt” and Ziegler’s iron (III)-polymaltose reads on the claimed iron (III) salt and Ziegler also teaches in associated with vitamin D3 for treating iron deficiency such as anemia (see e.g., Example 1 and claim 19 of Ziegler). It is note that Applicant’s publication discloses iron (III) salt such as polymaltose, pyrophosphate, citrate, etc. (see [0052] of instant publication). As noted in the body of rejection, Lacorte cures the deficiencies of Ziegler that remains silent about iron pyrophosphate which is iron (III) salt (not iron (III) oxide) and sucrester with pregelatinized starch. 
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/          Primary  Examiner, Art Unit 1613